 HOOK DRUGS, INC.189Hook Drugs,Inc.andCarl Edward Freije.Case 25-CA-3870June 15, 1971DECISION AND ORDERBY MEMBERS FANNING, BROWN, AND KENNEDYOn February 19, 1971, Trial Examiner William W.Kapell issued his Decision in the above-entitled pro-ceeding, finding that the Respondent had not engagedin certain unfair labor practices and recommendingdismissal of the complaint in its entirety, as set forth inthe attached Trial Examiner's Decision. Thereafter theGeneral Counsel filed exceptions to the Trial Ex-aminer's Decision and a supporting brief, and the Re-spondent filed a brief in support of the Trial Examiner'sDecision.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its powersin connection with this case to a three-member panel.The Board has reviewed the rulings of the Trial Ex-aminer made at the hearing and finds that no prejudi-cial error was committed. The rulings are herebyaffirmed. The Board has considered the Trial Ex-aminer's Decision, the exceptions and briefs, and theentire record in the case, and hereby adopts thefindings, conclusions, and recommendations of theTrial Examiner.'ORDERPursuant to Section 10(c) of the National Labor Re-lations Act, as amended, the National Labor RelationsBoard adopts as its Order the recommended Order ofthe Trial Examiner and hereby orders that the com-plaint herein be dismissed in its entirety.spondent or the Company, on or about July 2 threatenedemployees with discharge or other reprisals if they engagedin prounion activities, and discriminatorily discharged Freijeand refused to reinstate him because of his union and con-certed activities for collective bargaining and mutual aid orprotection. In its duly filed answer Respondent denied thecommission of the alleged unfair labor practices, and that theIndiana Pharmacist Guild, hereafter referred to as the Unionor Guild, is a labor organization as alleged in the complaint.All parties were represented and were afforded an oppor-tunity to adduce evidence, to examine and cross-examinewitnesses, and to file briefs. Briefs have been received fromthe General Counsel and Respondent and have been carefullyconsidered. Upon the entire record in the case and from myobservation of the witnesses, I make the following:FINDINGS OF FACTICOMMERCERespondent, an Indiana corporation, at all times materialherein has maintained its principal office and warehouse inIndianapolis, Indiana, and various other facilities throughoutIndiana where it has been engaged in the business of operat-ing retail drugstores. During the past year, in the course andconduct of its business operations, Respondent sold and dis-tributed products, the gross value of which exceeded $500,-000, and during the same period of time received goodsvalued in excess of $50,000 transported to its Indiana facili-ties in interstate commerce directly from States other than theState of Indiana. Respondent admits, and I find, at all timesmaterial herein, that it has been engaged as an employerwithin the meaning of Section 2(6) and (7) of the Act.IITHE LABORORGANIZATION INVOLVEDAs indicated above Respondent denies that the Guild is alabor organization within the meaning of Section 2(5) of theAct. It appears, and I find, that the Guild is an organizationadmitting employee-pharmacists to membership, who par-ticipate in its activities, which include dealing with their em-ployers to improve employee working conditions and terms.SeeN.L.R.B. v. Cabot Carbon Company,360 U.S. 203. I,accordingly, conclude that the Guild is a labor organizationwithin the meaning of the Act.'Member Brown finds this case factually distinguishable fromWalgreenLouisianaCo., Inc.,182 NLRB No. 79, in which he dissented In that casehe concluded that assistant managers-registered exercised routine authorityfor brief periods ranging from 3 to 16 hours a week. In the instant case, therecord shows that store manager and assistant store manager alternate shifts,and that Assistant Store Manager Freije was in full charge of the store abouthalf the time it was open or approximately 48 hours weekly.TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEWILLIAM W. KAPELL, Trial Examiner: This matter, a pro-ceeding under Section 10(b) of the National Labor RelationsAct, as amended, herein called the Act, was heard in In-dianapolis, Indiana on December 1, 1970,1 with all partiesparticipating pursuant to due notice upon a complaint' issuedby the General Counsel on September 28. The complaint, insubstance, alleges that in violation of Section 8(a)(1) and (3)of the Act, Hook Drugs, Inc., hereafter referred to as Re-'All dates hereafter refer to the year 1970unless otherwise noted2Based upon a charge filedby Carl Edward Freije on July 27.III.THE ALLEGED VIOLATIONSA. BackgroundThe Company has a chain of approximately 128 retaildrugstores throughout the State of Indiana, including 34stores in the Metropolitan Indianapolis area. The only suchfacility involved herein is the Fountain Square store in In-dianapolis.Each store has a manager and an assistantmanager both of whom are registered pharmacists in Indiana.There are also one or more clerks employed in each store, andsome stores also have one or more registered pharmacistswho are neither store managers nor assistant managers. TheFountain Square store, and presumably the other stores, op-erate on two shifts,' and either the store manager or theassistantmanager is on duty on one of these shifts which isrotated every other week. There usually is some slight over-lapping of the shifts to permit the individual going off dutyto pass on any information to the one coming on duty. Thestores are grouped in divisions which are serviced by a divi-'The Fountain Square store hours were 8 a.m to 10 p.m., Mondaythrough Saturday, and 9 a.m. to 9 p.m. on Sunday.191 NLRB No. 45 190DECISIONS OF NATIONAL LABOR RELATIONS BOARDsional coordinator' who visits the stores, discusses store oper-ations with either the manager or assistant manager on dutyat the time, and reports to Norman Reeves, the vice presidentin charge of operations. Annually, each store manager andassistant manager fills out a questionnaire called "EmployeePerformance Review for Store Manager or Assistant StoreManager." This is a self-evaluation report in which the in-dividual grades himself on his major jobs, duties, and stan-dards.s These reports are reviewed by the divisional coordina-tor who discusses them individually with the party involved,appends his comments and observations, and submits themtoNorman Reeves.The Manual of Store Operations, a copy of which is placedin each store sets forth,inter alia,the authorities, duties, andresponsibilities of the storemanager and assistant storemanager.'Hook's Pharmacists Guide, a copy of which is also placedin each store, setting forth the Company's policies provides,inter alia:(6)The telephone provided [the Fountain Square storehas only one phone] is very important to the success ofyour Prescription Department. It is to be used for profes-sional or business use, confining all conversations to aminimum of time. Often calls may be of an emergencynature.Also, a physician or customer is easily dis-couraged by a persistent busy signal.B.The Alleged Threats To Dischargeor Other ReprisalsThe complaint sets forth that in violation of Section 8(a)(1)of the Act, Respondent by its supervisor and agent, NormanReeves, on or about July 2 threatened its employees withdischarge or other reprisals if they became members of theUnion or engaged in prounion activities. No evidence in sup-port thereof was introduced by the General Counsel. I, ac-cordingly, recommend that said 8(a)(1) allegation in the com-plaint be dismissed.C. The Alleged Discriminatory Dischargeand Refusal To ReinstateCarl E. Freije, a registered pharmacist, was hired by Re-spondent on March 10, 1969, as an assistant store managerat its Indianapolis Midcity store. Due to problems, not perti-nent herein, Freije was transferred 7 months later or on aboutSeptember 7 to the Fountain Square store, also as an assistantmanager. Albert Foullois is the manager of that store, andthere were usually also four employee clerks, consisting oftwo floor clerks, a cashier, and a clerk in the post office,working on the day shift, and usually one clerk and a cashieron the second shift.1.The evidence as to the supervisorystatus of FreijeAccording to Reeves, the assistant store manager is in solecharge of the store in the absence of the store manager andis vested with the following authority: He supervises the otheremployees and can grant time off to them. He is authorizedon behalf of the Company to order goods from wholesalerswhen necessary or unavailable from the company warehouse.Such purchases amount to 13 percent of the store's needs. Hesigns payrolls and cash reports, processes special employee*James Caldwell was the coordinator of the division which included theFountain Square store.Relevant questions appearing in the report are attached as Appendix A.eThe pertinent provisions are attached as Appendix B Freije did notreceive any other instructions as to thesematters.discounts on purchases, and approves overrings on the cashregister.He keeps keys to the store and the restricted areasin the store. He attends managerial meetings twice a year withthe store manager at the corporate offices, at which storeoperations are discussed. He is eligible with the store managerto compete for an annual award called "Golden Key Award"which is based upon excellence in store operations. The win-ning manager and assistant manager each receive the sameaward. He is paid a weekly salary of $250.' Only he with themanager can qualify for a profit-sharing incentive bonus planon a 40-60 basis, respectively.'Freije stated that he did not have time to read the Manualof Store Operations because he was too busy working.' He,however, admitted that a copy of the manual was availableat the store. He testified further that he did not supervise thestore clerks or assign work to them, claiming that. the storeran itself with each employee performing his regular work,and that on occasion he was rebuffed when he attempted toassign a store clerk to a particular task. He also denied thathe had authority to grant time off to an employee," lay off orrecall an employee, promote, reward, or discipline an em-ployee, or to recommend such action, and asserted that hehad never been told that he had such authority. With regardto assigning work to employees, he stated he did so "onlywhat Mr. Foullois left or what/came out from the red bag."2.The facts leading to Freije's dischargeThe Guild was organized in October 1969 after Freije con-tacted and requested the assistance of the Retail ClerksUnion. In December 1969 he was elected president of theGuild. He solicited members, made speeches at meetings, anddistributed union literature.Foullois testified that following Freije's transfer to theFountain Square store he began receiving complaints fromstore employees that Freije was "talking union on thephone."" He also asserted that customers and a doctor'snurse complained about the phone being tied up excessively,and that he relayed these complaints to coordinator Caldwell.Caldwell testified without contradiction that he met withFreije on December 10, 1969, and discussed,.inter alia,hisexcessive use of the phone concerning the Guild. On June 19Caldwell reviewed Freije's self-evaluation report with him.He remarked that Freije was anefficient, fast pharmacist, andthat all he had against him was his union activities, and thataccording to Foullois he (Freije) was using the phone. Freijeclaimed that only on three occasions when he used the phoneon business he had incidentally, commented about the Guildand that he never called anyone specifically about the Guild.Caldwell testified further that he received complaints fromabout six identified store managers and assistant managers tothe effect that Freije had called them about the Guild. Laynestated that he also received similar complaints from two otherstore managers.12'The managers receive $270 a week, other store employees, includingregistered pharmacists who are neither managers nor assistant managers, arepaid on an hourly basis8James Caldwell, Albert Foullois and Harry Layne (assistant vice presi-dent of operations) corroborated, in substance, the testimony of Reeves withrespect to the status and duties of assistant store managers.'Reeves testified that all new employees were directed to read themanual.10He did not reveal how an employee could obtain time off,e g,in anemergency when the assistant manager was on duty." About 50 percent of the store's business is transacted on the telephone." It is significant to note that no witnesses were called to testify that theyactually received such calls The above-related testimony appears to be ofa hearsay character. HOOK DRUGS, INC.191On July 2, Freije appeared at Layne's office pursuant to thelatter's request where he also met Reeves and Caldwell. Ac-cording to Freije, Reeves told him that he was being ter-minatedand that during the ensuing conversation Reevesstated that he was tired of Freije's inflammatory speeches andsome of the literature he was mailing around and he was notgoingto pay Freije's phone bill, and that Freije would haveplenty of time to organize the whole State. Reeves' version ofthe conversation differed somewhat in that he told Freije itwas not necessary_ to furnish him with office space and a-telephone to recruit for the Guild and that Freije didinot denyhis accusations. He stated further that Freije was fired be-cause of his extracurricular duties which prevented his per-formance on the job. However, on cross-examination he ad-mitted that Freije's performance was "good, fast and efficientin pharmacy duties ... good with customers," and that infiring him he took into consideration his talking "union" onthe phone. Freije was permitted to remain on the job for thebalance of the week, and about 2 weeks later he received aletter from the Company stating "Discharged-violation ofcompany policy."D. Contentions of the PartiesThe General Counsel contends that Freije was dischargedbecause of his union activities and that he was not a super-visor within the meaning of the Act. Respondent claims thatFreije was a supervisor, unprotected by the Act, and thatfurthermore he was fired because he violated the Company'stelephone policy by using the store phone for other thanbusiness purposes, thereby adversely affecting his work per-formance.E.ConclusionsApparently, the General Counsel does not dispute thesupervisory status of the storemanagers.The Manual ofOperations (Appendix B) delegates to the assistant storemanager the extent of themanager's responsibilities duringhis absence from the store, which is approximately half of thestore's operating hours. One distinction between their respec-tive responsibilities is that the storemanager isresponsible tothe vice president in charge of store operations or his delegateforhis supervisory duties, whereas the assistant storemanager is responsible to the store manager. Other similari-ties between them include the following: Both of them werepaid a weekly salary, whereas other store employees, includ-ing other registered pharmacists, were paid on an hourlybasis. Their respective salaries varied only by about 7 percent.They both were required to fill out thesamequestions in theEmployee Performance Review for Store Manager or Assis-tantManager, grading themselves on the same major jobs,duties, and standards. They were both eligible for the samegolden key awards, and only they could compete for theprofit-sharing incentive plan,albeiton a 60-40 basis. Bothattended managerial meetings twice a year at, the corporateoffices. I find that the above-related similarities constitutestrong indicia of the supervisory status of Freije.The evidence is in conflict as to whether Freije had au-thority to change work,assignmentsof store clerks or tosupervise them. The General Counsel contends that in theabsence of the store manager, and while the assistantmanagerwas on duty (one of them had to be on duty during operatinghours)," the store had no supervision and, in effect, ran itself" In addition to company policy in that regard, Indiana state law requiresa registered pharmacist to be on duty in the drug department of drugstoreswhileopen to the public and to be responsible for the lawful conduct of suchpharmacy.with each employee performing his own duties. I find it diffi-cult to accept that contention. It would be unrealistic toassume that a retail store having several employees couldoperate without having someone in charge to represent man-agement and to supervise operations during half of its operat-ing hours." The coordinators visiting the stores consult themanagers orassistant managersas to overall operations. Theydo not supervise or participate in the specific transactionstaking place in the stores. In circumstancessimilarto thoseherein, the Board has held assistant store managers to besupervisors. SeeRemington Rand Corp.,141NLRB 1052,1054;Sav-On Drugs, Inc.,138 NLRB 1032, 1035;WalgreenLouisiana Co., Inc.,182 NLRB No. 79.As for the General Counsel's argument that Freije did notexercise any of his alleged powers, the law is well settled thata supervisor retains his supervisory status regardless ofwhether he actually exercises his supervisory powers. It is theexistence of the powers which determines his status.OhioPower Co. v. N.L.R.B.,176 F.2d 385, 388 (C.A. 6), cert.denied 338 U.S. 899;West Penn Power Co. v. N.L.R.B.,337F.2d 993 (C.A. 3).Basedon the entire record and, in particular, upon theManual of Operations, the Employee Performance Review,and the manner in which the store has operated, I concludethat Freije was a supervisor within the meaning of the Act.He, accordingly, is not protected under the Act with respectto his discharge. Consequently, the General Counsel hasfailed to establish that Freije's discharge violated Section8(a)(3) of the Act. SeeKarl Kristoferson and Sigvald Kristoff-erson, co-partners d/b/a United Painting Contractors,184NLRB No. 19.In view of the above findings, it becomes unnecessary todetermine whether or not Freije was discharged because ofhis union activities."Based on the foregoing considerations and upon the entirerecord I make the following:" In an unpublished decision,Revco D. S. Inc.,Case No, 7-RC-5757, theRegional Director issued a Decision and Order (July 8, 1963) dismissing thepetition for an election involving the operation of a retail drugstore becausethe unit sought by the petitioner consisted only of supervisors. He stated,inter algaDuring the time that each pharmacist (be he the manager or theassistant manager) is working as the only pharmacist on duty in hisstore, he is in sole charge of the store's operation.To find that they are not supervisors, it is significant to note, wouldresult in the employees working without any responsible supervisoryrepresentative of the Employer being on the premises with them dungthe major part of their working hours.On July 31, 1963, theBoard issuedan Order on Review of the Regional'sDecision and Order,also dismissingthe petition.15If for any reason it should become necessary to determine that issue,I find that the evidence amply establishes that his known union activitiesplayed at least some part in his discharge. It appears that the Companyobjected as much to the alleged nature of his use of the phone-campaigningfor the Guild-as it did to the fact that he used the phone in violation ofcompany policies. It place no credence in Respondent's claims that Freijewas not performing his duties because of his use of the telephone. Theself-evaluation report of Freije contains Caldwell's observation that he was"good, fast and efficient in pharmacy duties-good with customers," andRespondent's witnesses admitted as much. Nor was it established by compe-tent and persuasive evidence that Freije's use of the phone wasas seriousas claimed. 192DECISIONSOF NATIONALLABOR RELATIONS BOARDCONCLUSIONS OF LAW1.Respondent is an employer whose operations affect com-merce within the meaning of Section2(6) and (7) of the Act.2. TheGuild is a labor organization within the meaning ofSection 2(5) of the Act.3.Freije was a supervisor within the meaning of Section2(11) of the Act.4.Respondent has not engaged in conduct constitutingunfair labor practices within the meaning of Section 8(a)(1)or (3) of the Act.Uponthe foregoing findings of fact,conclusions of law, andthe entire record,and pursuant to Section10(c) of the Act,I herebyissue the following recommended:ORDERThe complaint is dismissed in its entirety.APPENDIX A(a)Responsibility for enforcing Respondent's rulesconcerning smoking in the prescription department oron the store's selling area and the prohibition of ingressto the department to all but persons on official businessin the department. (Item I, 2., d and e)(b) Responsibility for seeing to it that employees kepttheir personal belongings, purses, coats, etc. in the desig-nated place. (Item II, 7)(c) Responsibility for seeing that all store bulletins areread by store personnel. (Item VIII, 1. 8)(d)Responsibility for all store employees followingproper cash register procedures, the security of the store,checkingmerchandise, signing invoices and creditmemos. (Item II, 1-3)(e)Responsibilityas managementfor writing up em-ployee charges and administering the employee purchaseplan, as well asthe proper handling of daily reports andpulling money from the cash register. (Item II, 4-6)(f)Responsibility for supervising general surveillanceof merchandise and property as a shoplifting deterrent.(Item II, 10)(g) Responsibility for proper selection and placementprocedures for all new employees. (Item IV 5, b)(h)Responsibility for proper training and develop-ment of all new and present employees. (Item IV, 6)(i)Responsibility to correctly fill out and turn in to thePersonnel Department all personnel forms.(Item IV,12)(j)Responsibility for maintaining a good sales volume,an optimum gross profit, proper inventory control, agood store controllable profit and an optimum turnoverrate.(Item III,2, 5, 6 and 7)(k)Responsibility for all reports, payrolls, store or-ders, invoices and charges, proper bank procedures, tak-ing inventories, the pricing of all goods and prescriptions(Item VI,1, 2, 3 and 4;Item I,3 b), as well as all phasesof in-store merchandising. (Item VIII, 1-a)APPENDIX BSTORE MANAGERThe store manager is responsible to the Vice President incharge of store operations or his delegate (divisional coor-dinator) for supervising the human and physical resources ofa designated store toward its most profitable operation con-sistentwith company policy and for participating inanysubordinate activity to the extent it serves this objective. Hehas full responsibility for the entire store operation.1.Employs the store layout for best merchandisingeffects within the established facilities. Proposes im-provements when deemed profitable and necessary toaccomplish this purpose.2.Establishes the storage and material handling proce-dure conducive to greatest economy, both as to laborinvolved and the safekeeping of merchandise. Providesinstruction for the care and use of equipment schedulesand assigns housekeeping tasks and the reporting of re-pair or service needs and assures compliance with themas well as economical utilities usage.3.Maintains working conditions for employees com-mensurate with company standards.4.Assures the maintenance of a representative range ofmerchandise adequate to market potential and with dueconcern for profitable inventory. Delegates to properpersonnel the preparation of requisitions to replenishstock to proper inventory level that he has establishedand exercises final approval of these requisitions.5.Responsible for the return of aged, shopworn andnon-moving stock subject to procedures or clearanceauthorized by divisional coordinator.6.Establishes the procedure for receiving, marking andshelving of merchandise, allocating such tasks to therespective personnel and supervises their performance.7.Responsible for maintenance of current price booksand changes due to markup and markdowns, certifiesinvoices per merchandise received and for the processinginstances of shortages and overages for proper recordingof financial responsibility involved.8.Directs the taking of physical inventories of specifieddepartments in accordance with established proceduresand timing.9.Applies approved techniques for apprehending shop-lifters and supervises general surveillance of merchan-dise and property including precaution at all times withlife and property.10.Responds to call at any time in case of fire or bur-glary to assist civil officers in the protection of property.Reports such instances fully to superior and carries outsubsequent action required.11.Responsible for the sale of merchandise. Instructsand motivates sales personnel in the performance of theirassigned duties.12. Assures the conduct of merchandising programs andaids as prescribed by the merchandise manager keepingalert to forthcoming advertising to assure readiness onpublication.13.Makes sure there is sufficient sales personnel to meetoperating demands.14.Assures conformance with regulations governingfood service, pharmacy and liquor sales.15.Responsible for the recording, safekeeping anddeposit of cash receipts in the manner prescribed.16.Deals with customers having complaints and makesadjustments authorized or informs them of companypolicy precluding such actions.17.Organizes store staff. Assigns, guides and developsthe personnel for work designated.18.Administers established personnel procedures as toemployment, wage administration, employee services,counselling and record development.19. Reads and acts daily on all bulletins that are receivedfrom the Service Center. This is the first line of com-munication and one of the most important. Assignsbulletins to various people in the department to whichthey apply. HOOK DRUGS,INC.19320. Delegates to assistant manager the extent of his ac-tivities during manager's absence from the store.ASSISTANT MANAGERThe assistant manager is responsible to the store managerfor supervising and participating in the "normalconduct" ofstore operations on his shift in accordancewithestablishedpolicy and procedures. Exercises full authority in such super-vision subject to review of superior. "Normal conduct" com-prises the replenishment of stocks,sales activities and phar-macy duties, general housekeeping,safeguarding propertyand personnel supervision.It does not include authority forinitiating,without prior approval of superior, and deviationsfrom established practice of employee selection and termina-tion.